Case: 16-12279    Date Filed: 01/24/2018   Page: 1 of 1


                                                                          [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-12279
                          ________________________

                      D.C. Docket No. 1:16-cv-00191-KD-M

VERNON MADISON,

                                                              Petitioner–Appellant,

                                      versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                            Respondent–Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (January 24, 2018)

Before WILSON, MARTIN, and JORDAN, Circuit Judges.

MARTIN, Circuit Judge:

      The United States Supreme Court reversed our March 15, 2017 opinion in

this matter on November 6, 2017 and denied a Petition for Rehearing on January 8,

2018. Our opinion is therefore VACATED, and this action is remanded to the

District Court for reinstatement of the judgment denying habeas relief.